UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 98-4176

HENRY THOMAS MCARTHUR,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Andre M. Davis, District Judge.
(CR-96-404-AMD)

Submitted: October 30, 1998

Decided: December 29, 1998

Before ERVIN and NIEMEYER, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Joan Catherine Fraser, Baltimore, Maryland, for Appellant. Lynne A.
Battaglia, United States Attorney, Lisa M. Turner, Special Assistant
United States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Henry Thomas McArthur appeals from his conviction and sentence
for possession of a firearm by a convicted felon in violation of 18
U.S.C.A. § 922(g) (West 1994 & Supp. 1998). We affirm.

McArthur raises only two issues in this appeal. First, he asserts that
the police officers lacked probable cause to stop his vehicle, rendering
the resulting search unconstitutional. We disagree. According to
police testimony, officers in an unmarked police car observed a slow-
traveling car stop approximately thirty feet from a stop sign marking
an intersection. The officers also observed that the front license plate
was not securely fastened to the car as required by Maryland law, but
was instead lying on the front dashboard. At this point, based upon
the license plate, the officers decided to stop the car. Prior to the
actual stop, however, they saw the vehicle enter a second intersection
and signal a right turn. Despite this signal, the car turned left after a
marked police vehicle coincidentally approached it from the cross-
street. Officers in the unmarked car then activated their vehicle's sig-
nal lights, and pulled behind McArthur's car while another unmarked
unit stopped in front of it.

The resulting search of the vehicle which revealed the firearm at
issue is not independently challenged. Rather, McArthur contends
only that the initial stop was unconstitutional, therefore rendering evi-
dence obtained from the search inadmissible. Specifically, he asserts
that the license plate was properly affixed to the car under Maryland
law, which requires that the plate be securely fastened in a horizontal
position, in a manner which prevents the plate from swinging, and in
a place and position that allows clear visibility. After a de novo
review, we agree with the district court's determination that a license
plate stuck into the dashboard by the front window of a car is not "se-
curely fastened" to the vehicle. See United States v. Wilhelm, 80 F.3d
116, 118 (4th Cir. 1996) (providing standard of review). Accordingly,
we conclude that the stop was justified and the resulting search valid
under Whren v. United States, 517 U.S. 806 (1996).

McArthur next contends that the sentencing judge erred in denying
his motion for recusal. McArthur's motion, made at the commence-

                     2
ment of his sentencing hearing, asserted that the judge was biased
against him based on his interaction with the sole defense witness--
Antoinette Ellis, McArthur's fiancee. Specifically, the judge exam-
ined Ellis under oath following a charge that she improperly con-
versed with one of McArthur's jurors. Later, following closing
arguments, the judge ordered Ellis' arrest for threatening the prosecut-
ing attorney, and testified for the government at her trial.

We review the district court's denial of the motion for recusal for
an abuse of discretion and find none. See United States v. Mitchell,
886 F.2d 667, 671 (4th Cir. 1989). Although the judge was a fact wit-
ness in the case against McArthur's fiancee, the record is devoid of
any suggestion of bias against McArthur. In fact, the judge elected not
to pursue contempt charges against McArthur despite a flagrant out-
burst following the arrest of his fiancee, and imposed the lowest pos-
sible sentence following McArthur's sentencing hearing. Thus, even
if the district court did abuse its discretion, which we do not believe,
we would find any error to be harmless. See, e.g., Parker v. Connors
Steel Co., 855 F.2d 1510, 1525 (11th Cir. 1988) (applying harmless
error analysis to claim of judicial bias).

Accordingly, we affirm McArthur's conviction and sentence. We
grant McArthur's unopposed motion to submit the case on briefs and
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                    3